Citation Nr: 0615918	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  96-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

3.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

The issues of whether new and material evidence has been 
presented sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disability and an 
increased evaluation for a left shoulder disability are 
discussed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran did not exhibit a left knee disability in service 
or until many years after his separation from service; the 
preponderance of the evidence of record is against a finding 
that the veteran's left knee disability is related to 
service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service, nor may arthritis of the left knee 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dates August 2001, May 2004, 
and December 2004.  The originating agency essentially asked 
the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the claim of entitlement to service connection for a left 
knee disability is being denied, and as the other two claims 
are being remanded for further development, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).


Entitlement to service connection for a left knee disability.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic then generally a showing of continuity of 
symptomatology after service is required for service 
connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left knee 
disability.  In this regard, the Board notes that the 
veteran's service medical records, to include a report of 
separation dated October 1969, are negative for complaints 
of, or treatment for, any left knee disorder.  The first 
medical evidence of record indicating that the veteran had 
any knee disability is a November 1993 VA report of 
outpatient treatment which indicates that the veteran was 
seen at that time with complaints of left knee pain which he 
related to a fall in service.  An August 1994 report of MRI 
indicates that the veteran was diagnosed with degenerative 
osteoarthritis and a ganglion cyst of the left knee.  Thus, 
the evidence of record does not show that the veteran was 
diagnosed with any knee disability until November 1993, over 
23 years after the veteran's separation from service.  
Furthermore, no medical evidence has been presented which 
links the veteran's current knee disability to service.  The 
history of left knee injury reported by the veteran 23 years 
after service is not tantamount to competent evidence linking 
left knee disability to service.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
With no evidence having been presented which indicates that 
the veteran had a knee disability any earlier than 23 years 
after the veteran's separation from service, and no medical 
evidence having been presented to link the veteran's current 
knee disability to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a left knee 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of left knee 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating left knee disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

As to the veteran's claim for an increased rating for his 
left shoulder disability, the Board notes that the veteran's 
representative, in a statement dated April 2006, indicated 
that they wished the Board to remand this issue, as the 
veteran's disability had increased in severity since his last 
VA examination.  As such, and as the veteran last had a VA 
examination for this disability in November 2000, nearly six 
years ago, the Board finds that the veteran is entitled to a 
more recent examination to address the present level of 
severity of the veteran's left shoulder disability.

A July 1971 rating action denied service connection for 
psychiatric disability as there was no showing of pertinent 
disability in service or medical evidence linking psychiatric 
disability to service.  The veteran did not file a notice of 
disagreement in that decision.  The veteran sought to reopen 
his claim in March 1982.  However, in an April 1982 rating 
decision, the RO denied the request for the reason that new 
and material evidence had not been submitted in support of 
the claim.  The veteran did not file a notice of disagreement 
within a year of the latter decision and it became final.  38 
U.S.C. § 4005 (1976); 38 C.F.R. § 3.104, 19.118, 19.153 
(1981); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  The veteran sought to 
reopen the claim in September 1994.  However, citing the 
absence of new and material evidence, the RO, in June 1995, 
declined to reopen the claim.  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
service connection claim is not yet ripe for review by the 
Board.  To this end, in March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006). 
 
Accordingly, the case is REMANDED for the following action:

1.  Have the RO schedule the veteran for a 
VA examination to determine the current 
severity of his service connected recurrent 
dislocation, bursitis, tendonitis and 
degenerative joint disease of the left 
shoulder.  All indicated tests and studies 
should be undertaken, to include limitation 
of motion studies.  The examiner should be 
requested to determine whether the left 
shoulder exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable anklyosis.  
Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or when 
the left shoulder is used repeatedly over a 
period of time.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence of 
pertinent disability in service and 
competent evidence showing nexus link 
between psychiatric disability and service) 
and (3) notifies the veteran of the element 
or elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (no showing of 
pertinent disability in service or 
competent evidence linking psychiatric 
disability to service.  This notice is 
outlined by the Court in Kent supra. 

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


